DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the speed" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As currently drafted it is unclear if “the speed” is directed to the speed of the belt of the treadmill or the speed of the stroller. For purposes of examination on the merits, it is interpreted that “the speed” refers to a speed of the belt of the treadmill within the stroller. 
In claim 2, the phrase "in at least" renders the claim indefinite because it is unclear if the range following the phrase is exclusive. Additionally, a speed of 0 km/hour is equivalent to a surface. See MPEP § 2173.05(d). For purposes of examination on the merits, it is interpreted that the speed of the belt can be set by a user within the range 0.0-20.0 km/hour.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US Patent No 2019/0002007 A1) in view of Woelfel et al. (US Pub No 2012/0252635A1) and NuVu The Innovation School Dog Treadmill (cited in the IDS, hereinafter “NuVu”).  
Regarding claim 1, Xiang discloses a pet stroller comprising:
a stroller (pet stroller; Figs 1-4) including at least three wheels (front and rear wheel assembly 60, 61 comprise 4 wheels) and 
a battery (batteries configured to power electrical equipment; para 0035, 0056, Fig 4).
Xiang does not explicitly disclose a treadmill positioned inside the stroller having a belt upon which an animal can walk or run. 
However, Woelfel discloses an animal transport device (trailer as seen in Fig 1) (analogous art). Woelfel further discloses a mobile treadmill (treadmill 100) positioned inside the animal transport device (trailer) and having a belt (conveyor 104) upon which an animal can run or walk (Fig 2). 
Additionally, NuVu discloses an animal transport device (wagon) (analogous art). NuVu further discloses a mobile treadmill (manual treadmill) positioned inside the animal transport device (wagon) and having a belt (rolling platform) upon which the animal can run or walk. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xiang in view of Woelfel and NuVu by incorporating the teachings of the mobile treadmill of Woelfel in the device of Xiang. This would be done so that “you [pet owner] can walk at their own desired pace while the dog, or other walkable pet, can walk at his or hers” (NuVu). 

Regarding clam 2, the combination discloses the pet stroller of claim 1 as previously discussed. 
Woelfel further discloses wherein the speed is user-adjustable (the operator can change the ratio of speed of the treadmill to the vehicle; para 0031). 
The combination discloses the claimed invention except for the speed is user adjustable in at least the range of 0.0-20.0 km/hour.  However, through routine testing and optimization, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the range of speed of the treadmill, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This would be done in order to meet the exercise demands of the pet and owner. This would be based on variables such as the type of pet (species), age of the pet, and the temperament of the pet. For example, a stroller that accommodates an old, calm dog may require a slower walking pace whereas a stroller that accommodates a young, energetic dog may require a faster walking pace in comparison. 

Regarding claim 3, the combination discloses the pet stroller of claim 1 as previously discussed. 
Xiang further discloses wherein the battery is configured to be re-charged by at least one of sunlight, a battery charger, rotation of the wheels, or rotation of the belt (an electric power can be generated by different kinds of power source, such as batteries or solar energy system; para 0056; Fig 4) 

Regarding claim 6, the combination discloses the pet stroller of claim 1 as previously discussed. 
Xiang further discloses further comprising a shade roof (ceiling portion 41).  

Regarding claim 7, the combination discloses the pet stroller of claim 1 as previously discussed. 
Xiang further discloses further comprising a side cover (canopy 40 creates enclosure portion 43) made of a breathable mesh fabric (mesh for air ventilation; para 0046; Fig 4).  

Regarding claim 9, the combination discloses the pet stroller of claim 1 as previously discussed. 
Woelfel further discloses further comprising a direct drive such that rotation of at least one of the at least three wheels directly moves the treadmill belt (“powered by its linear movement on the ground” as described in the abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US Patent No 2019/0002007 A1) in view of Woelfel et al. (US Pub No 2012/0252635A1) and NuVu The Innovation School Dog Treadmill (as cited in the IDS, hereinafter “NuVu”), as applied to claim 1 above, and further in view of Seymour et al. (US Pub No 2008/0047766 A1). 
Regarding claim 4, the combination discloses the pet stroller of claim 1 as previously discussed. 
The combination does not explicitly state wherein the battery is user-removable from the pet stroller.  However, it is known in the art that batteries may be removed and replaced. 
However, even if not, Seymour discloses a stroller with a battery (analogous art). 
Seymour further discloses wherein the battery is user removable (“the battery pack removably secured within the battery receiving compartment; para 0007) from the stroller. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a battery which can be removed. This would be done so that “a discharged battery to be [can be] swapped out for recharging while replacing the discharged battery with a charged battery thereby permitting continued use of the self-propelled stroller” (para 0007). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US Patent No 2019/0002007 A1) in view of Woelfel et al. (US Pub No 2012/0252635A1) and NuVu The Innovation School Dog Treadmill (as cited in the IDS, hereinafter “NuVu”), as applied to claim 1 above, and further in view of Lin (US 2019/00534642 A1). 
Regarding claim 5, the combination discloses the pet stroller of claim 1 as previously discussed. 
The combination does not explicitly disclose further comprising a brake configured to restrict movement of the wheels when a brake bar is released.  
However, Lin discloses a pet stroller (analogous art). 
Lin further discloses further comprising a brake configured to restrict movement of the wheels when a brake bar is released (brake pedal lever; para 0027). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a brake as taught by Lin. One of ordinary skill in the art would be motivated to incorporate a brake to improve the safety of the pet stroller. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US Patent No 2019/0002007 A1) in view of Woelfel et al. (US Pub No 2012/0252635A1) and NuVu The Innovation School Dog Treadmill (as cited in the IDS, hereinafter “NuVu”), as applied to claim 1 above, and further in view of Park (US Pub No 2010/0326366 A1).  
Regarding claim 8, the combination discloses the pet stroller of claim 1 as previously discussed. 
The combination does not explicitly disclose further comprising a harness configured to restrict movement of an animal positioned on the belt.  
However, Park discloses a treadmill device for animals (analogous art). 
Park further discloses comprising a harness (harness unit 31) configured to restrict movement of an animal positioned on the belt.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a harness as taught by Park in order to “support the pet” and “ensure the pet remains on track” (abstract).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yushak (US-2506322-A), Scanlon (US-3485213-A), Valle (US-20020066416-A1), Hayashi (US-20160374317-A1), Jukubowski (US-20180132446-A1), Ludolph (US-6584937-B1), Davis (US-4332217-A), Gordon (US-6913271-B2), Marnett (US-3791348-A), Charbeneau (US-4796565-A), Barfield (US-8161913-B1), Ogden (US-4635928-A), Moseley (US-3709197-A), Ashby (US-4334695-A), Ruetenik (US-4095561-A), Jakubowski (US-20160021843-A1), Leanhart (US-6786181-B1), Lopifit Treadmill Bicycle (https://lopifitus.com/about and https://www.youtube.com/watch?v=UQoJJfzdrEs). 
These documents illustrate alternative designs similar in scope that illustrate relevant features to the applicant’s inventive submission. The cited prior art include animal strollers, animal exercise devices, transportable animal exercise devices, and mobile treadmills. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644